FILED
                             NOT FOR PUBLICATION                            FEB 13 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



RAUL BUSTOS-GUTIERREZ,                            No. 10-73141

               Petitioner,                        Agency No. A076-345-979

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Raul Bustos-Gutierrez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal

and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review the agency’s factual findings for

substantial evidence, Molina-Morales v. INS, 237 F.3d 1048, 1050 (9th Cir. 2001),

and we deny the petition for review.

      Bustos-Gutierrez testified that he, his father, and his uncle were involved in

a murder in the United States. Bustos-Gutierrez does not claim past persecution,

but fears harm from family members in Mexico because he provided information

to authorities about his father and uncle’s involvement in that murder. Substantial

evidence supports the BIA’s finding that Bustos-Gutierrez did not demonstrate a

clear probability of future persecution on account of a protected ground. See

Soriano v. Holder, 569 F.3d 1162, 1164 (9th Cir. 2009) (“The BIA permissibly

found that Petitioner’s fear of future persecution stems from the criminals’ motive

to retaliate against him for informing on them.”); see also Molina-Morales, 237

F.3d at 1052 (personal retribution is not persecution on account of a protected

ground). Accordingly, Bustos-Gutierrez’s withholding of removal claim fails.

      Substantial evidence also supports the BIA’s denial of CAT relief because

Bustos-Gutierrez failed to establish it is more likely than not he would be tortured

by or with the consent or acquiescence of the Mexican government. See Soriano,

569 F.3d at 1167.

      PETITION FOR REVIEW DENIED.


                                          2                                     10-73141